DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 8, 10, 17, 18 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2018/0040694).

    PNG
    media_image1.png
    507
    461
    media_image1.png
    Greyscale

(Claim 1) Tseng et al. teach a semiconductor device comprising:
a semiconductor layer structure (152) comprising a trench (120) in an upper surface thereof, wherein the trench comprises a rounded upper corner (124) and a rounded lower corner (122, paragraph 33 “after the annealing process 142, --- the sidewall may become an expanded sidewall 122 (expand outwardly to the substrate 100)” this inherently forms rounded corners);
a dielectric layer (146/320) in a lower portion of the trench, wherein a center portion of a top surface of the dielectric layer is curved (paragraph 37 omega-shaped), and the dielectric layer is on opposed sidewalls of the trench; and
a gate electrode (330) in the trench and on the dielectric layer opposite the semiconductor layer structure.
(Claim 2) Tseng et al. teach wherein the dielectric layer comprises:
a bottom dielectric layer (146) on a bottom surface of the trench and on lower portions of the sidewalls of the trench; and
a gate dielectric layer (320) on upper portions of the sidewalls of the trench and on the bottom dielectric layer (146),
wherein the center portion of the top surface of the dielectric layer that is curved is a center portion of a top surface of the gate dielectric layer (320).
(Claim 3) Tseng et al. teach wherein a center portion of a lower surface of the gate dielectric layer (320) is curved (U-shaped).
 (Claim 8) Tseng et al. teach the semiconductor device, further comprising a barrier layer (310, paragraph 43, SDB) between the bottom dielectric layer (146) and the gate dielectric layer (310).
(Claim 10) Tseng et al. teach wherein the barrier layer (310) comprises a silicon nitride layer and/or a silicon oxide layer (paragraph 43).
(Claim 17) Tseng et al. teach wherein the bottom dielectric layer (146) is a reflowed dielectric layer (140, paragraph 33 flowable, paragraph 44 to form 146).
(Claim 18) Tseng et al. teach wherein the bottom dielectric layer (140 silicon oxide, solidify, densify, paragraph 33, 34) comprises a spin-on-glass material.
(Claim 57) Tseng et al. teach a semiconductor device comprising:
a semiconductor layer structure (100) comprising a trench (120) in an upper surface thereof, wherein the trench comprises a rounded upper corner and a rounded lower corner (paragraph 33);
a bottom dielectric layer (146, silicon oxide, paragraphs 33, 34) in a lower portion of the trench;
a gate dielectric layer (320, high-K, paragraph 43) on a sidewall of the trench and on the bottom dielectric layer, the gate dielectric layer comprising a material different from the bottom dielectric layer; and
a gate electrode (330) in the trench and on the gate dielectric layer opposite the semiconductor layer structure.

Claims 157 and 158 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US 2018/0097102).

    PNG
    media_image2.png
    430
    589
    media_image2.png
    Greyscale


(Claim 157) Baba et al. teach a semiconductor device comprising:
a semiconductor layer structure (10) comprising a trench (T) in an upper surface thereof, wherein the trench comprises a rounded lower corner (paragraph 42);
a dielectric layer (21) in a lower portion of the trench, wherein a center portion of a top surface of the dielectric layer is curved (fig. 2); and
a gate electrode (22) in the trench and on the dielectric layer opposite the semiconductor layer structure,
wherein the semiconductor layer structure (10) comprises a drift layer (12, paragraph 38) having a first conductivity type (N),
a well (13, paragraph 38) having a second conductivity type (P) in an upper portion of the drift layer and
a source region (14, paragraph 38) having the first conductivity type in an upper portion of the well.
(Claim 158) Baba et al. teach wherein the lower portion (bottom) of the trench (T) is in the drift layer (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 159 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2018/0097102) in view of Tseng et al. (US 2018/0040694).
(Claim 159) Baba et al. lack wherein the dielectric layer comprises:
a bottom dielectric layer on a bottom surface of the trench and on lower portions of sidewalls of the trench; and
a gate dielectric layer on upper portions of the sidewalls of the trench and on the bottom dielectric layer,
wherein the center portion of the top surface of the dielectric layer that is curved is a center portion of a top surface of the gate dielectric layer.
However, Tseng et al. teach wherein the dielectric layer (fig. 1 #146/320) comprises:
a bottom dielectric layer (fig. 11 #146) on a bottom surface of the trench and on lower portions of sidewalls of the trench; and
a gate dielectric layer (320) on upper portions of the sidewalls of the trench and on the bottom dielectric layer,
wherein the center portion of the top surface of the dielectric layer that is curved is a center portion of a top surface of the gate dielectric layer (320) for the benefit of forming a single diffusion break (SDB) isolation structure (paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a single diffusion break (SDB) isolation structure.
Allowable Subject Matter
Claims 6, 9, 20, 24 – 26, 59, 60 and 160 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31, 32, 35 and 37 are allowable, because prior does not teach wherein the bottom dielectric layer comprises a first concentration of an additive, and the gate dielectric layer has a second concentration of the additive that is lower than the first concentration.
Response to Arguments
Applicant's arguments filed 0n August 3, 2022 have been fully considered but they are not persuasive.
Applicant argues: (claims 1 and 57)
As illustrated in FIG. 11, the expanded sidewall 122 is a sidewall of the trench 120, rather than a lower corner of the trench. According to FIG. 11 of Tseng, lower corners of the trench 120 are sharp, rather than being rounded. Accordingly, Applicant submits that Tseng fails to teach at least the rounded lower corner of the trench of Claim 1.
Reply:
Sidewalls 122 abut both the top and bottom corners. Expansion of the sidewalls as a result of the formed thermal oxide by annealing inherently gives rise to rounded corners at the interfaces of the sidewalls and corners. (Silicon Processing for the VLSI Era, Vol. 2: Process Integration,  Wolf, Stanley; Tauber, Richard N., page 601)

    PNG
    media_image3.png
    665
    723
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 1, 2022